              Case 1:21-cv-21342-DPG Document 1-1 Entered on FLSD Docket 04/07/2021 Page 1 of 1
     .,.JS 44 (Rev. 2/08)
                                                                                        CIVIL COVER SHEET
     The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
     by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requrred for the use of the Clerk of Court for the purpose of mitiating
     the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE oF THE FORM.J                  NOTICE: Attorneys MUST Indicate AIi Re-filed Cases Below.
    I. (a) PLAINTIFFS                                                                                                     DEFENDANTS
              CHRISTOPHER S. POWERS                                                                                       ILLINOIS TOOL WORKS and HARTFORD LIFE AND
                                                                                                                          ACCIDENT INSURANCE COMP ANY
           (b) County of Residence of First Listed Plaintiff _B_a_.y___
                                                                      C_o_u_n_ty...__ _ _ __                              County of Residence of First Listed Defendant
                                        (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                     (IN U.S. PLAINTIFF CASES ONLY)

    (c) Attorney's (Firm Name, Address, and                Telephone Number)                                                         NOTE:   IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT
                                                                                                                                              LAND INVOLVED.
  Alexander A. Palamara, Esq., Dell & Schaefer, Chartered, 2404
Hollywood Blvd., Hollywood, Florida 33020; (954) 620-8300                                                                  Attorneys (If Known)




    (d)   Check County Where Action Arose:                 v6 MIAMI- DADE          :J MONROE         :J BROWARD        O PALM BEACH             :J MAR TIN      O ST. LUCIE        :J INDIAN RIVER        :J OKEECHOBEE
                                                                                                                                                                                                             HIGHLANDS

    II. BASIS OF JURISDICTION                                    (Place an "X" in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(P!ace an "X"' in one Box ror Plaintiff
                                                                                                                       (For Diversity Cases Only)                                               and One Box for Defendant)
    :J I      U.S. Government              ./0        3   Federal Question                                                                             PTF     DEF                                              PTF    DEF
                 Plaintiff                                  (U.S. Government Not a Party)                         Citizen of This State          -:1           0      I   lncorporated or Principal Place    CJ    4   :::J 4
                                                                                                                                                                          of Business In This State

    0     2   U.S. Government                     J   4    Diversity                                              Citizen of Another State       ::J    2      ::J    2   Incorporated and Principal Place     a           ::J   5
                 Defendant                                                                                                                                                   of Business In Another State
                                                            (Indicate Citizenship of Parties in Item III)

                                                                                                                  Citizen or Subject of a        a             :J         Foreign Nation                       ::J    6    a     6
                                                                                                                    Forei n Countr
    IV NATURE OF SUIT                             <Place an "X" in One Box Onlv)
I                CONTRACT                                                     TORTS                               FORFEITURE/PENALTY                                 BANKRUPTCY                      OTHER STATUTES                  I
    :J 110 Insurance                               PERSONAL INJURY                    PERSONAL INJURY            0    6 IO Agriculture                  ::J 422 Appeal 28 USC 158            0    400 State Reapportionment
    :J    120 Marine                       0      310 Airplane                    0     362 Personal Injury•     0    620 Other Food & Drug             :J 423 Withdrawal                    :J   410 Antitrust
    :J    130 Miller Act                   ::J    315 Airplane Product                    Med. Malpractice       0    625 Drug Related Seizure                 28 USC 157                    0    430 Banks and Banking
    ::J   140 Negotiable Instrument                  Liability                    ::J 365 Personal Injury -               of Property 21 USC 881                                             :J    450 Commerce
    :J    150 Recovery of Overpayment      CJ     320 Assault, Libel &                    Product Liability      0    630 Liquor Laws                      PROPERTY~., qTs                   a     460 Deportation
              & Enforcement of Judgment              Slander                      0    368 Asbestos Personal     0    640 R.R. & Truck                  0 820 Copyrights                     ,:::, 470 Racketeer Influenced and
    0     151 Medicare Act                 0      330 Federal Employers'                  Injury Product         0    650 Airline Regs.                 0 830 Patent                                  Corrupt Organizations
    :J    l 52 Recovery of Defaulted                 Liability                            Liability              0    660 Occupational                  :J 840 Trademark                     a 480 Consumer Credit
              Student Loans                '.:J   340 Marine                        PERSONAL PROPERTY                     Safety/Health                                                      :J 490 Cable/Sat TV
              (Exel. Veterans)             CJ     345 Marine Product              a 370 Other Fraud              0    690 Other                                                              0 810 Selective Service
    0     153 Recovery of Overpayment                Liability                    :J   371 Truth in Lending                    IABOR                  SOCIAL SECURITY                        a 850 Securities/Commodities/
               of Veteran's Benefits       0      350 Motor Vehicle               0    380 Other Personal        0    710 Fair Labor Standards    0 861 HIA (1395ft)                                 Exchange
    :J    160 Stockholders' Suits          0      355 Motor Vehicle                       Property Damage                 Act                     0 862 Black Lung (923)                     0 875 Customer Challenge
    0     190 Other Contract                         Product Liability            0    385 Property Damage       0    720 Labor/Mgmt. Relations   :J 863 DIWC/DIWW (405(g))                           12 USC 3410
    0     195 Contract Product Liability   :J     360 Other Personal                      Product Liability      0    730 Labor/Mgmt.Reporting    0 864 SSID Title XVI                       0 890 Other Statutory Actions
    0     196 Franchise                              Injury                                                               & Disclosure Act        0 865 RSI (405(g))                         0 891 Agricultural Acts
I            REAL PROPERTY                          CIVIL RIGHTS                    PRISONER PETITIONS           :J   740 Railway Labor Act           FEDERAL TAX SUITS                      0 892 Economic Stabilization Act
 :J       210 Land Condemnation            :J     441 Voting                      0   510 Motions to Vacate      0    790 Other Labor Litigation  ,:J 870 Taxes (U.S. Plaintiff              :J 893 Environmental Matters
 ::J      220 Foreclosure                  :J     442 Employment                         Sentence                ff   791 Empl. Ret. Inc. Securit        or Defendant)                       0 894 Energy Allocation Act


                                                                                                                                        .
 0        230 Rent Lease & Ejectment       0      443 Housing/                        Habeas Corpus:                  Act                         0 871 IRS---Third Party                    :J   895 Freedom of Information Act
 0
 0
          240 Torts to Land
          245 Tort Product Liability       CJ
                                                  Accommodations
                                                  444 Welfare
                                                                                  0
                                                                                  0
                                                                                      530 General
                                                                                      535 Death Penalty                    ,   ...                       26 USC 7609
                                                                                                                                                                                             0    900 Appeal of Fee Determination
                                           :J     445 Amer. w/Disabilities                                            462 Naturalization                                                          Under Equal Access to Justice
 0        290 All Other Real Property                                             :J    540 Mandamus & Other :J
                                                  Employment                                                          Application
                                                  446 Amer. w/Disabilities                                            463 Habeas Corpus-Alien
                                           0                                      ::J   550 Civil Rights         0
                                                  Other                                                               Detainee
                                                                                                                      465 Other Immigration                                                       950 Constitutionality of State
                                           0 440 Other Civil Rights               :J    555 Prison Condition     CJ                                                                          :J
                                                                                                                      Actions                                                                        Statutes


 V. ORIGIN                       (Place an .. X .. in One Box Only)                                                                                                                                          Appeal to District
                                                                                                                                               Transferred from                                              Judge from
,l'J 1        Original        0 2 Removed from                         O 3 Re-filed-                    0      4 Reinstated or 0             5 another district           0 6 Multidistrict        0 7       Magistrate
              Proceeding                State Court                             (see VI below)                   Reopened                      (specify)                        Litigation
                                                                                                                                                                                                             Judament
                                                                                  a) Re-filed Case O YES              ¥J NO                  b) Related Cases OYES ~NO
 VI. RELATED/RE-FILED                                     (See instructions
 CASE(S).                                                 second page):           JUDGE                                                                      DOCKET NUMBER

                                                      Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless
                                                      diversity):
VII. CAUSE OF ACTION 29 USC 1132, Claim for benefits, enforcement and clarification ofrights.

                                                      LENGTH OF TRIAL via J                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                                    0    CHECK lF THIS IS A CLASS ACTION                            DEMAND S                                        CHECK YES only if demanded in complaint:
      COMPLAINT:                                           UNDER F.R.C.P. 23                                                                                          JURY DEMAND:                 0 Yes       ~ No

ABOVE INFORMATION IS TRUE & CORRECT TO                                                                                         ECORD                                             DATE
THE BEST OF MY KNOWLEDGE
                                                                                                                                                                              April 7, 2021
                                                                                                                                             FOR OFFICE USE ONLY

                                                                                                                                     AMOUNT                                RECEIPT#                             JFP
